The information in effect charges that the plaintiff in error, R.J. Conneway, was the president and one of the managing agents of the bank of Lahoma, and as such permitted a certain employee to receive and accept deposits in said bank, known to be insolvent. In the trial court, the plaintiff in error was found guilty as charged, with his punishment fixed at confinement in the penitentiary for a term of two years, and to pay a fine of $2,000. From the judgment so rendered, he appeals. The plaintiff in error has filed no briefs supporting the appeal, although the time for briefing has long since passed, and various extensions of time have been granted, amounting to more than 200 days. Where no briefs are filed, the court will examine the record proper, and, if no prejudicial error is apparent, the judgment of the trial court will be affirmed. This court finds that the information is sufficient, that the testimony adduced was sufficient to support the verdict, that the instructions fairly stated the law applicable to the case and were fair to the plaintiff in error, and it appears that the plaintiff in error was otherwise accorded a fair trial. The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur. *Page 375